Citation Nr: 1455450	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-13 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its April 2014 remand, the Board requested that the Veteran be afforded a VA examination to determine the nature and etiology of his psychiatric disability, to include PTSD.  Although the Veteran was provided with a VA examination in May 2014, the Board does not find the opinion provided to be adequate in this case.  In that regard, the Board observes that the VA examiner found that the Veteran did not meet the DSM-V criteria for a diagnosis of PTSD.  The examiner acknowledged that the Veteran's reported stressor met the criteria for such a diagnosis, but that he did not meet the criteria of "intrusion symptoms; avoidance; negative alterations in cognitions and mood; and alterations in arousal and reactivity."  However, the evidence of record as shown in his medical records reflects that he has reported symptoms including increased startle response to loud noise, avoidance of loud noises, suicidal thoughts, constant fear, depression, and flashbacks, and intrusive thoughts and memories related to his experiences in Vietnam.  The VA examiner did not address these symptoms.  Because the VA examiner's opinion that the Veteran does not meet the criteria for a diagnosis of PTSD is based upon a finding that he did not exhibit certain symptoms, and because the medical evidence suggests that the Veteran may exhibit at least some of those symptoms, the Board does not find the May 2014 opinion to be of significant probative value.  Thus, a new VA psychiatric examination should be obtained.

Additionally, during his May 2014 VA examination, the Veteran identified private psychiatric treatment from Dr. J. Juarbe, who provided a February 2012 nexus opinion in favor of the Veteran's claim.  As Dr. Juarbe's treatment records have not been considered, the RO should obtain those records for consideration of the Veteran's claim.

Last, the Veteran also reported that he receives benefits from the Social Security Administration (SSA).  However, as the claims file does not indicate the disability upon which the SSA benefits are based, it is unclear whether the records may be pertinent to the Veteran's claim.  Records held by the SSA may help the Veteran substantiate his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  As the SSA records may be relevant to the Veteran's claim, efforts to obtain the SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of all materials, to include medical records, related to the Veteran's SSA benefits.  Once obtained, associate these records with the claims file.  If SSA notifies VA that these records are unavailable, place a copy of this notification in the Veteran's claims file.

2.  Provide the Veteran with a VA Form 21-4142 and request that he complete and submit it in favor of Dr. J. Juarbe.  Thereafter, attempt to obtain all private treatment records from Dr. J. Juarbe.  In light of the changes to 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  Give the Veteran an opportunity to respond.

3.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination to determine whether there is a valid diagnosis of PTSD and to ascertain the nature and etiology of any psychiatric disorder found.  The Veteran's claims file and a copy of this Remand must be provided to the VA examiner for review prior to the examination.  All necessary studies or tests, to include psychological testing and evaluation, must be accomplished.

Thereafter, based upon review of the evidence of record, to include the lay statements of record as well as the symptoms documented in the medical records, the examiner must provide an opinion as to whether the Veteran has PTSD.  If PTSD is diagnosed, the examiner must identify the stressors supporting the diagnosis.  The examiner should then opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD is due to fear of hostile military activity.

For the purposes of this examination, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device, vehicle imbedded explosive device, incoming artillery, rocket, or mortar fire, grenade, small arms fire, including suspected sniper fire, or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho physiological state of fear, helplessness, or horror.

If a diagnosis of PTSD cannot be made, the examiner must specifically explain this position and state which criteria the Veteran does not meet to make a diagnosis with consideration and discussion of all of the Veteran's symptoms shown in the claims file. 

If any psychiatric disability other than PTSD is diagnosed, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any other psychiatric disability is related to active military service.

All opinions provided must include a complete rationale and explanation of the basis for the opinion.

4.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655(a) (2014).
 
5.  After completing the above and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




